OPINION ON REHEARING
As part of his motion for rehearing, McDevitt asks that, rather than rendering judgment for the State Bar, we remand for further proceedings as requested by the State Bar in its brief. Because the record below was not fully developed based upon the appropriate theory, as outlined in our original opinion, we hold that it is necessary to remand to the court below for further proceedings. Consequently, we order that McDevitt’s application for reinstatement be remanded to the court below for further proceedings. See TEX. R.APP.P. 81(c). We overrule McDevitt’s motion for rehearing in all other respects.